          Case 1:19-cv-01213-AJ Document 1-7 Filed 12/09/19 Page 1 of 48



                                UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW HAMPSHIRE


K.B., an individual;
                            Plaintiff
                                                              CIVIL ACTION NO :1:19-CV-01213
              -against-
INTER-CONTINENTAL HOTELS
CORPORATION; WYNDHAM HOTELS AND                          PLAINTIFF’S COMPLAINT FOR DAMAGES
RESORTS, INC.; BEST WESTERN
INTERNATIONAL, INC.; AND MARRIOTT
INTERNATIONAL, INC.;                                              JURY TRIAL DEMANDED

                            Defendants.



                                              COMPLAINT

  COMES NOW the Plaintiff K.B., by and through her undersigned counsel, and respectfully submits

her complaint for damages against Defendants, and makes the following averments.


                                           INTRODUCTION


    1. For years, sex trafficking ventures have brazenly operated in and out of hotels throughout this

country. Criminals parade their misconduct openly on hotel properties throughout the United States while

the hotels and hospitality industry remain willfully blind to the criminal misconduct to continue earning a

profit at the expense of human life, human rights, and human dignity.

   2.   Inter-Continental Hotels Corporation, Wyndham Hotels and Resorts, Inc., Best Western

International, Inc., and Marriott International, Inc. know and have known for more than a decade that sex

trafficking repeatedly occurs under their flag throughout the country. Rather than taking timely and

effective measures to thwart this epidemic, the Defendants have chosen to ignore the open and obvious

presence of sex trafficking on their properties, enjoying the profit from rooms rented for this explicit and

apparent purpose instead.

   3.   This action for damages is brought by the Plaintiff, a survivor of sex trafficking hereinafter



                                                     1
           Case 1:19-cv-01213-AJ Document 1-7 Filed 12/09/19 Page 2 of 48



identified by her initials K.B., under the federal William Wilberforce Trafficking Victims Protection

Reauthorization Act of 2008 (hereinafter “TVPRA”).

   4.   K.B. was first trafficked for commercial sex at the age of 26 years old in New Hampshire. Her

first trafficker was a boyfriend who manipulated K.B into falling for him. K.B. had been legally declared

a vulnerable adult in the state of New Hampshire and her trafficker knew that she had been sexually

abused as a child. He used her apparent vulnerability and his knowledge of her normal desire for a loving

relationship against her. Eventually, K.B. was forced by her trafficker to sexually service paying

strangers. Preying on her need for affection of any sort, K.B.’s trafficker made sure that she actually

believed that they were in a romantic relationship as he pushed her into commercial sex. K.B.’s trafficker

would placate her by buying her clothing, complimenting her, and giving her small gifts as he apologized

for his physical abuses and torture. K.B.’s trafficker threatened her that if she rebelled against his

demands, he would take away the love that they had. Later, K.B.’s trafficker would give her to other

traffickers who bought, sold, and required her to sexually service paying strangers as she endured brutal

physical assaults, psychological torment, verbal abuse, and false imprisonment at the Defendants’ hotels

as the Defendants did nothing but profit from her exploitation.

   5.   The Plaintiff now brings this action for damages against the Defendants listed herein. Each of the

Defendants, in violation of 18 U.S.C. § 1595, knowingly benefited from facilitating a venture that they

knew, or at the very least should have known, to be engaging in sex trafficking in violation of 18 U.S.C. §

1591(a).

   6.   K.B. was advertised on Backpage.com against her will, physically tortured, and sexually

exploited under such duress at hotels in Concord, Keene, and Gilford, New Hampshire including the

Holiday Inn® Concord Downtown located at 172 North Main Street in Concord, the Best Western®

Concord Inn & Suites located at 97 Hall Street in Concord, the Best Western Plus® Keene Hotel located

at 401 Winchester Street in Keene, the Super 8® by Wyndham - Tilton/Lake Winnipesaukee located at 7

Tilton Road in Tilton and the TownePlace Suites® by Marriott - Laconia-Gilford located at 14 Sawmill

Road in Gilford, New Hampshire.

                                                      2
            Case 1:19-cv-01213-AJ Document 1-7 Filed 12/09/19 Page 3 of 48



   7.    As a direct and proximate result of the Defendants’ consistent refusals to prevent human

trafficking at their hotels, K.B. was sexually exploited, trafficked, and repeatedly victimized at the

Defendants’ hotels.

   8.    The Plaintiff brings this action pursuant to the TVPRA and 18 U.S.C. §1595, against the

Defendants who enabled, harbored, held, facilitated, and financially benefited from a venture in which

K.B. was trafficked for the purpose of commercial sex, sexually exploited, and brutally victimized in

violation of 18 U.S.C. §1591 (a).

                                                         PARTIES

   9.     The Plaintiff, having moved to proceed anonymously, 1 and, herein, identified by her initials

K.B., was a 26 year old vulnerable adult when she was first sold for sex and trafficked throughout New

Hampshire. The Plaintiff is a victim of trafficking pursuant to 22 U.S.C. §7102 (15) and 18 U.S.C.

§1591 (a), and a victim of a “severe form of trafficking” as it is defined under 22 U.S.C §7102 (14). The

Plaintiff now resides in Vermont.

   10. Defendant Inter-Continental Hotels Corporation (“IHG”) is one of the largest hotel brands in the

world offering public lodging services directly or through its affiliates, subsidiaries, and franchisees. It is

a Delaware corporation with its regional headquarters in Atlanta, Georgia and can be served by its

registered agent Corporation Service Company, 251 Little Falls Drive, Wilmington, Delaware 19808.

               a. Holiday Inn® brand hotels are IHG hotels.

               b. As a hotel operator, Defendant IHG controls the training and policies for its branded

                    properties including the Holiday Inn® where K.B. was trafficked. Defendant IHG

                    represents that it considers guest safety and security important and requires the hotels in

                    its portfolio to comply with IHG brand standards and all local, state, and federal laws. 2


1 Contemporaneously with the Complaint, Plaintiff K.B. filed a Motion for Protective Order and Leave to Proceed Anonymously

with Memorandum in Support based upon the nature of the allegations in the instant Complaint, which are of an inherently
intimate and personal nature. That motion is pending. Undersigned Counsel will provide her identity to counsel for the
Defendants upon proper effectuation of service.
2 Inter-Continental Hotels Group, Modern Slavery Statement 2017 available at https://www.ihgplc.com/-

/media/ihg/Files/pdf/modern-slavery-statement-2017-ihg-010318.ashx?la=en&hash=B688F42E878C145EC5C8C9DF02ABC227



                                                            3
             Case 1:19-cv-01213-AJ Document 1-7 Filed 12/09/19 Page 4 of 48



                c. By and through its relationship with the staff at the Holiday Inn® where K.B. was

                     trafficked, and the hotel guest perpetrator who trafficked K.B. at a Holiday Inn® hotel,

                     Defendant IHG knowingly benefited, or received something of value from its

                     facilitation of, or participation in, a venture which it knew or should have known to

                     engage in sex trafficking.

                d. IHG receives a percentage of the gross room revenue from the money generated by the

                     operations of Holiday Inn® including a percentage of the revenue generated for the rate

                     charged on the hotel guest rooms in which the Plaintiff was sex trafficked.

                e. IHG owns, supervises, and/or operates the Holiday Inn® Concord Downtown located at

                     172 North Main Street in Concord, New Hampshire.

                f.   IHG is subject to the jurisdiction of this Court because it regularly transacts business in

                     New Hampshire, operates dozens of hotels in New Hampshire, contracts to supply

                     services in New Hampshire, caused indivisible injuries to the Plaintiff in New

                     Hampshire, and knowingly profited from an illegal sex trafficking venture at the

                     Holiday Inn® Concord Downtown located at 172 North Main Street in Concord, New

                     Hampshire.

   11. Defendant Best Western International, Inc. (hereinafter “Best Western”) is one of the largest

    hotel companies in the world offering public lodging services directly or through its affiliates,

    subsidiaries, and franchisees. Best Western International, Inc. is an Arizona corporation with its

    corporate headquarters in Phoenix, Arizona and may be served with service of process by serving its

    registered agent Corporation Service Company, Inc. at 10 Ferry Street S313, Concord, NH, 03301.

                a. Best Western® brand hotels are Best Western hotels.

                b. As a hotel operator, Defendant Best Western controls the training and policies for its

                     hotels including the Best Western® hotels where K.B. was trafficked. Defendant Best


(last visited Nov. 22, 2019)


                                                         4
            Case 1:19-cv-01213-AJ Document 1-7 Filed 12/09/19 Page 5 of 48



                   Western represents that it considers guest safety and security important and requires the

                   hotels in its portfolio to comply with Best Western brand standards and all local, state,

                   and federal laws. 3

               c. By and through its relationship with the staff at the Best Western® where K.B. was

                   trafficked, and the hotel guest perpetrator who trafficked K.B. at Best Western® hotels,

                   Defendant Best Western knowingly benefited, or received something of value, from its

                   facilitation of, or participation in, a venture which it knew or should have known to

                   engage in sex trafficking.

               d. Best Western receives a percentage of the gross room revenue from the money

                   generated by the operations of all Best Western® hotels, including a percentage of the

                   revenue generated from the rate charged for the rooms in which the Plaintiff was sex

                   trafficked.

               a. Best Western owns, supervises, and/or operates the Best Western® Concord Inn &

                   Suites located at 97 Hall Street in Concord and the Best Western Plus® Keene Hotel

                   located at 401 Winchester Street in Keene, New Hampshire.

               e. Best Western is subject to the jurisdiction of this Court because it regularly transacts

                   business in New Hampshire, operates dozens of hotels in New Hampshire, contracts to

                   supply services in New Hampshire, caused indivisible injuries to the Plaintiff in New

                   Hampshire, and profited from an illegal sex trafficking venture at the Best Western®

                   Concord Inn & Suites located at 97 Hall Street in Concord, New Hampshire and the

                   Best Western® Plus Keene Hotel located at 401 Winchester Street in Keene, New

                   Hampshire.

   12.     Defendant Wyndham Hotels and Resorts, Inc. (hereinafter “Wyndham”) is another of the

world’s largest hotel companies and offers public lodging services directly or through its affiliates,


3 Best Western International Human Rights Policy, https://www.bestwestern.com/en_US/about/press-media/best-western-human-

rights-policy.html (last visited Nov. 20, 2019).

                                                           5
           Case 1:19-cv-01213-AJ Document 1-7 Filed 12/09/19 Page 6 of 48



subsidiaries, and franchisees. It is a Delaware corporation with its headquarters in Parsippany, New

Jersey and can be served by its registered agent Corporate Creations Network Inc., 3411 Silverside Road,

Suite 104, Wilmington, Delaware.

              a. Defendant Wyndham Hotels and Resorts, Inc. is the successor entity to Wyndham

                   Worldwide Corporation and retains successor liability for the wrongful acts of the

                   predecessor.

              b. Super 8® brand hotels are Wyndham hotels.

              c. As a hotel operator, Defendant Wyndham controls the training and policies for its hotels

                   including the Super 8® hotel where K.B. was trafficked.

              d. Defendant Wyndham maintains that it considers guest safety and security to be

                   important and requires the hotels in its portfolio to comply with Wyndham brand

                   standards and all local, state, and federal laws. 4

              e. By and through its relationship with the staff at the Super 8® hotel where K.B. was

                   trafficked and the hotel guest perpetrator who trafficked her at a Super 8® hotel,

                   Defendant Wyndham knowingly benefited, or received something of value, from its

                   facilitation of, or participation in, a venture which it knew or should have known to

                   engage in sex trafficking.

              f.   Wyndham receives a percentage of the gross room revenue from the money generated

                   by the operations of all Super 8® hotels, including a percentage of the revenue generated

                   from the rate charged for the rooms in which the Plaintiff was sex trafficked.

              g. Wyndham owns, supervises, and/or operates the Super 8® Tilton/Lake Winnipesaukee

                   located at 7 Tilton Road in Tilton, New Hampshire.

              h. Wyndham is subject to the jurisdiction of this Court because it regularly transacts



4 Wyndham Hotels and Resorts, 2019 Social Responsibility Report: Protecting Our Human Rights (p.30) available at

https://corporate.wyndhamhotels.com/wp-content/uploads/2019/07/Wyndham-GRI-2019-Final_web.pdf (last visited Nov. 20,
2019).

                                                           6
            Case 1:19-cv-01213-AJ Document 1-7 Filed 12/09/19 Page 7 of 48



                    business in New Hampshire, operates dozens of in New Hampshire, contracts to supply

                    services in New Hampshire, caused indivisible injuries to the Plaintiff in New

                    Hampshire, and profited from an illegal sex trafficking venture at the Super 8®

                    Tilton/Lake Winnipesaukee located at 7 Tilton Road in Tilton, New Hampshire.

    13. Defendant Marriott International, Inc. (hereinafter “Marriott”) is another of the largest hotel

    companies in the world offering public lodging services directly or through its affiliates, subsidiaries,

    and franchisees. It is a Delaware corporation headquartered in Bethesda, Maryland and can be served

    by its registered agent CT Corporation System, 2 1/2 Beacon Street, Concord, NH, 03301 – 4447.

               a.   TownePlace Suites® brand hotels are Marriott hotels.

               b. As a hotel operator, Defendant Marriott controls the training and policies for its hotels

                    including the TownePlace Suites® hotel where K.B. was trafficked. Defendant Marriott

                    represents that it considers guest safety and security important and requires the hotels in

                    its portfolio to comply with Marriott brand standards and all local, state, and federal

                    laws. 5

               c. By and through its relationship with the staff at the TownePlace Suites® where K.B.

                    was trafficked, and the hotel guest perpetrator who trafficked K.B. at the TownePlace

                    Suites®, Defendant Marriott knowingly benefited, or received something of value, from

                    its facilitation of or participation in a venture which it knew or should have known to

                    engage in sex trafficking.

               d. Marriott receives a percentage of the gross room revenue from the money generated by

                    the operations of all TownePlace Suites® hotels, including a percentage of the revenue

                    generated from the rate charged for the rooms in which the Plaintiff was sex trafficked.

               e. Marriott owns, supervises, and/or operates the TownePlace Suites® Laconia-Gilford

                    located at 14 Sawmill Road in Gilford, New Hampshire.


5Marriott International Inc., Human Rights Policy Statement (July 2017) available at
https://www.marriott.com/Multimedia/PDF/Corporate/HumanRightsStatement.pdf (last visited Nov. 20, 2019).

                                                           7
            Case 1:19-cv-01213-AJ Document 1-7 Filed 12/09/19 Page 8 of 48



               f.   Marriott is subject to the jurisdiction of this Court because it regularly transacts

                    business in New Hampshire, operates dozens of hotels in New Hampshire including the

                    TownePlace Suites®, contracts to supply services in New Hampshire, caused indivisible

                    injuries to the Plaintiff in New Hampshire, and profited from an illegal sex trafficking

                    venture at the TownePlace Suites® Laconia-Gilford located at 14 Sawmill Road in

                    Gilford, New Hampshire.

   14. Whenever reference is made in this Complaint to any act, deed or conduct of the Defendants, the

allegation is that the Defendants engaged in the act, deed, or conduct by or through one or more of their

officers, directors, agents, employees, or representatives who was actively engaged in the management,

direction, control, or transaction of the ordinary business and affairs of the Defendants.

                                            JURISDICTION AND VENUE

   15.      This Honorable Court has jurisdiction pursuant to 28 U.S.C. §§ 1331 because this action arises

under the Constitution, laws, or treaties of the United States (with an amount in controversy that exceeds

$75,000.)

   16.      Venue is proper in this district pursuant to 28 U.S.C. §1391 because a substantial part of the

events or omissions giving rise to the claims asserted in this action, including the Defendants’

misconduct and omissions, occurred in the judicial district where this action is brought.

                                SEX TRAFFICKING UNDER FEDERAL LAW

   17.      Sex trafficking is defined by the TVPRA under 22 U.S.C. § 7102, as “the recruitment,

harboring, transportation, provision, obtaining, patronizing, or soliciting of a person for the purposes of a

commercial sex act and in which the commercial sex act is induced by force, fraud, or coercion.” This

definition combines the three elements of sex trafficking as a criminal offense: the act, the means, and the

purpose.

   18.      To best understand the mechanism by which sex trafficking ventures are prohibited by federal

criminal law, it’s best to address these elements in the reverse. Sex trafficking is slavery for the purpose

of commercial sex, a lens on the already existing crimes prohibited by 18 U.S.C. § 1589 and §1590. The

                                                         8
            Case 1:19-cv-01213-AJ Document 1-7 Filed 12/09/19 Page 9 of 48



crime of slavery can then be divided into the two (2) elements remaining: the act and the means. The act

is the “harboring, transporting, providing, or obtaining,” of forced labor, codified as a violation of 18

U.S.C. §1590, while the means is labor “obtained or provided by force, fraud or coercion” and is codified

as a violation of 18 U.S.C. §1589.

   19.      Thus, while the complete definition of ‘sex trafficking’ is found in the TVPRA under 22

U.S.C. § 7102, and it is specifically prohibited under 18 U.S.C. §1591, it is nevertheless a long-

recognized and familiar atrocity.

   20.      Pursuant to 18 U.S.C. §1591(a), all who knowingly provide or obtain commercial sex that was

provided or obtained through force, fraud, and coercion are guilty of sex trafficking. This includes, at a

minimum, both the ‘traffickers’ who recruit, harbor, transport, and provide individuals for forced

commercial sex work and the ‘Johns’ or ‘buyers’ who obtain, solicit, or patronize forced commercial sex

work. 6

                                               FACTUAL ALLEGATIONS

         A. THE HOSPITALITY INDUSTRY’S PARTICIPATION IN THE SEX TRAFFICKING

                                                            INDUSTRY

“75% of survivors responding to Polaris’s survey reported coming into contact with hotels at some point

during their exploitation…Unfortunately, 94% also disclosed that they never received any assistance,

concern, or identification from hotel staff.”

                                                                                                  -The Polaris Project 7

   21.      Human trafficking is the world's fastest growing crime. 8 While the term ‘human trafficking’

incorporates all forced labor, the sex trafficking industry alone pulls in an estimated $99 billion each year




6 While the ‘pimps’ or ‘providers’ are often referred to as the ‘traffickers’ and the purchasers are referenced as the ‘Johns’,

‘tricks’, or ‘buyers’ [and such nomenclature is used herein], under federal law both categories are ‘traffickers’.
7 Recommendations for Hotels and Motels, THE POLARIS PROJECT, https://polarisproject.org/hotels-motels-recommendations (last

visited June 19, 2019).
8 Human Trafficking is the World’s Fastest Growing Crime, THE ADVISORY BOARD (May 22, 2017, 9:30 AM),

https://www.advisory.com/daily-briefing/2017/05/22/human-trafficking.



                                                               9
           Case 1:19-cv-01213-AJ Document 1-7 Filed 12/09/19 Page 10 of 48



making it the second largest illicit crime industry behind only the sale of all illegal drugs. 9

   22.      Sex traffickers, or ‘pimps’, use threats, violence, manipulation, lies, debt bondage, and other

forms of coercion to compel adults and children to engage in commercial sex acts against their will.

   23.      The hospitality industry plays a crucial role in the sex trade. 10 The trope of the “no-tell motel”

is certainly not a new one. Hotels have long profited from their reputations as havens of privacy and

discretion for the offending. Hotels offer anonymity and non-traceability, making them ideal venues for

crime and sex trafficking in particular.

   24.      According to National Human Trafficking Hotline statistics, hotels are the top-reported venue,

even over commercial front brothels, where sex trafficking acts occur. 11 Traffickers and buyers alike

frequently use hotel rooms to exploit victims.

   25.      Traffickers use hotels as the hub of their operations. Inside, the victims are harbored, raped,

assaulted, and forced to service buyers who come to the hotel solely to purchase sex. This is referred to

as an ‘in call’.

   26.      Hotels are also the venue of choice for buyers seeking an ‘out call,’ wherein the buyer rents a

hotel room and the trafficker delivers the victim to the buyer’s room to complete the sordid transaction.

Unsurprisingly, those on the demand side of this transaction (i.e. those purchasing sex) typically choose

to engage in trafficking away from their home, naturally leading to the increased involvement of hotels.

In New York City alone, 45% of all reported sexual exploitation took place in hotels, including the Ritz

Carlton and the Plaza. 12

   27.      The problem is industry wide. In the United States, as much as 63% of all trafficking incidents




9 Profits and Poverty: The Economics of Forced Labor, INTERNATIONAL LABOR ORGANIZATION (May 24, 2014),

http://www.ilo.org/global/publications/ilo-bookstore/order-online/books/WCMS_243391/lang--en/index.htm.
10 Giovanna L. C. Cavagnaro, Sex Trafficking: The Hospitality Industry’s Role and Responsibility, CORNELL UNIVERSITY SCHOOL

OF HOTEL ADMINISTRATION (2017), http://scholarship.sha.cornell.edu/honorstheses/3.
11 National Human Trafficking Hotline Statistics, THE POLARIS PROJECT (2016), https://polarisproject.org/resources/2016-hotline

statistics.
12 Giovanna L. C. Cavagnaro, Sex Trafficking: The hospitality Industry’s Role and Responsibility, CORNELL UNIVERSITY, SCHOOL

OF HOTEL ADMINISTRATION (2017), http://scholarship.sha.cornell.edu/honorstheses/3.




                                                              10
             Case 1:19-cv-01213-AJ Document 1-7 Filed 12/09/19 Page 11 of 48



happen in hotels ranging from luxury to economy. 13

     28.     Due to the overall complacency of the hospitality industry on addressing the issue, hotels are

the venue of choice for sex trafficking. 14 Traffickers and buyers capitalize on the hotel industry’s general

refusal to adopt and enforce companywide anti-trafficking policies from the corporate to the property

level, failure to train staff on what to look for and how to respond, and/or failure to establish safe and

secure reporting mechanisms for those at the point of sale.

     29.     Every day, thousands of hotel employees witness manifestations of sex trafficking and

commercial exploitation. Thus, the hospitality industry has the greatest reach to prevent, identify and

thwart sexual exploitation where it is most likely to occur.

     30.     But aside from their unique position in this epidemic, hotels and motels have the highest

obligation to protect their guests from known dangers, including sex trafficking and sexual exploitation,

and should be held accountable when they fail to comply. As aptly stated in a publication by the Cornell

University School of Hospitality, “the hospitality industry is undoubtedly involved in the sex trafficking

industry…and therefore has an inherent responsibility to deter the crime and can be liable for failing to

do so.” 15

     31.     Training hotel staff to identify the signs of sex trafficking and sexual exploitation is a critical

and obvious legal obligation for the hospitality industry. The presence of sex trafficking and sexual

exploitation in a hotel is frequently an obvious occurrence and, although unutilized, underutilized, or

ineffectively utilized, numerous well-researched trainings and toolkits have been published for the hotel

industry over the last decade to help hotel staff in every position to identify the signs. 16

     32.     From check-in to check-out there are a number of indicators that traffickers and their victims

exhibit during their stay at a hotel. With proper training and the implementation of reasonable security


13 Michele Sarkisian, Adopting the Code: Human Trafficking and the Hospitality Industry, CORNELL HOSPITALITY REPORT,
15(15), 3-10 (2015).
14 Hotels Initiative, THE POLARIS PROJECT, https://polarisproject.org/initiatives/hotels (last visited June 19, 2019).
15 Giavanna L. C. Cavagnaro, Sex trafficking: The Hospitality Industry’s Role and Responsibility, CORNELL UNIVERSITY, SCHOOL

OF HOTEL ADMINISTRATION (2017), http://scholarship.sha.cornell.edu/honorstheses/3.
16 DEPARTMENT OF HOMELAND SECURITY, Blue Campaign Toolkit, attached as “Exhibit A.” Available at:

https://www.dhs.gov/sites/default/files/publications/blue-campaign/toolkits/hospitality-toolkit-eng.pdf.

                                                            11
           Case 1:19-cv-01213-AJ Document 1-7 Filed 12/09/19 Page 12 of 48



measures, hospitality companies could prevent regular sex trafficking under their flag.

   33.     Obvious signs of sex trafficking at a hotel may include: an excess of condoms in rooms,

individuals carrying or flashing large amounts of cash, excessive amounts of cash stored in the room,

renting two (2) rooms next door to each other, declining room service for several consecutive days,

significant foot traffic in and out of room(s), men traveling with multiple women who appear unrelated,

women known to be staying in rooms without leaving, women displaying physical injuries or signs of

fear and anxiety, guests checking in with little or no luggage, hotel guests who prevent another individual

from speaking for themselves, or a guest controlling another’s identification documents. 17

   34.      Obviously, hotel staff who have undergone training are more aware of sex trafficking when it

happens and are more willing to report it than hotel staff who have not been trained. 18 Thus, hospitality

companies are obligated to adopt policies and procedures related to sex trafficking and to enforce these

policies and procedures as brand standard through to the property level.

   35.     Hospitality companies can and should mandate that all staff working at all hotel properties

across their brand complete sex trafficking training. 19

   36.     The hospitality industry has been cognizant of their role and responsibilities in the sex

trafficking industry for years.

   37.     In 2011, Wyndham Hotels trained only some of its employees to look for signs of trafficking. 20

   38.     Marriott International claims it amended its Human Rights Policy as early as 2006 to reflect

growing concerns regarding human trafficking and reviews the policy annually. To date the policy

merely states “Marriott supports the elimination of all forms of forced, bonded or compulsory labor and


17 Id. See also, Shea M. Rhodes, Sex Trafficking and the Hotel Industry: Criminal and Civil Liability for Hotels and their

Employees, THE INSTITUTE TO ADDRESS CRIMINAL SEXUAL EXPLOITATION, Villanova University School of Law (2015),
https://cseinstitute.org/wp-content/uploads/2015/06/Hotel_Policy_Paper-1.pdf.
18 Giavanna L. C. Cavagnaro, Sex Trafficking: The Hospitality Industry’s Role and Responsibility, CORNELL UNIVERSITY, SCHOOL

OF HOTEL ADMINISTRATION (2017), http://scholarship.sha.cornell.edu/honorstheses/3.
19 Shea M. Rhodes, Sex Trafficking and the Hotel Industry: Criminal and Civil Liability for Hotels and their Employees, The

Institute to Address Criminal Sexual Exploitation, Villanova University School of Law (2015), https://cseinstitute.org/wp-
content/uploads/2015/06/Hotel_Policy_Paper-1.pdf.
20
   Katie Lobosco, Super 8 workers trained to spot sex trafficking, CNN BUSINESS (Nov. 18, 2014),
https://money.cnn.com/2014/11/18/news/companies/days-inn-sex-trafficking/.



                                                            12
           Case 1:19-cv-01213-AJ Document 1-7 Filed 12/09/19 Page 13 of 48



provides associate training on human trafficking awareness and prevention.” 21

     39.   In 2013, IHG commissioned an external assessment of human rights risks most relevant for the

travel and hospitality sector globally and regionally working with external human rights experts,

Maplecroft. The risks identified included human trafficking. 22

     40.   In 2015 and 2016 IHG identified the modern slavery risks most relevant to IHG across four

different areas of risk: (I) risks of modern slavery affecting their organization including IHG hotels, (ii)

risks of modern slavery occurring in IHG corporate or hotel supply chains, (iii) risks of modern slavery

such as human trafficking occurring in or around IHG branded hotels, (iv) risks of modern slavery

occurring at different stages of the hotel lifecycle. IHG represents that its various risk assessment

mechanisms have helped them to identify higher risk locations since 2013.

     41.   Further, nationwide campaigns recognized the issue of human trafficking in the hotel industry

and the lack of internal policies to address the issue, and took initiative as early as 1997 with the United

Nations Blue Heart Campaign and domestically in 2010 with the Department of Homeland Security’s

Blue Campaign. 23 These efforts sought to educate both the public and private sectors on identifying and

combatting human trafficking, including the hospitality industry and both campaigns released online

resources and toolkits publicly accessible to any entity concerned with human trafficking. 24

     42.   Hospitality companies have both the power and responsibility to make sex trafficking difficult

for the offenders. Yet, they either repeatedly fail to heed the call or repeatedly failed to execute their own

policies. Instead, each continues to facilitate these crimes at their hotels, content to direct their efforts

solely to profit and the bottom line.



21 Our Commitment to Human Rights, MARRIOTT INTERNATIONAL INC. available at
https://www.marriott.com/Multimedia/PDF/Corporate/HumanRightsCommitment.pdf (last visited Nov. 20, 2019) citing Marriott
International, Inc.’s Human Rights Policy Statement available at
https://www.marriott.com/Multimedia/PDF/Corporate/HumanRightsStatement.pdf (last visited Nov. 20, 2019).
22 Inter-Continental Hotel Group, Modern Slavery Statement 2017 available at https://www.ihgplc.com/-

/media/ihg/Files/pdf/modern-slavery-statement-2017-ihg-010318.ashx?la=en&hash=B688F42E878C145EC5C8C9DF02ABC227
(last visited Nov. 22, 2019).
23
   DHS Blue Campaign Five Year Milestone, DEPARTMENT OF HOMELAND SECURITY (Jul. 22, 2015),
https://www.dhs.gov/blog/2015/07/22/dhs-blue-campaign-five-year-milestone.
24
   Human Trafficking and the Hospitality Industry, DEPARTMENT OF HOMELAND SECURITY, https://www.dhs.gov/blue-
campaign/hospitalityindustry (last visited June 19, 2019).

                                                          13
           Case 1:19-cv-01213-AJ Document 1-7 Filed 12/09/19 Page 14 of 48



                  B.    THE DEFENDANTS CONTROL THE HOSPITALITY INDUSTRY

     43.   Hotel brands or flags lend their name and likeness to third party owners, while the building and

operations are run by a franchisee or third party management company under the brands’ control. In

return, the parent brand exchanges the high risk that is inherent in owning an asset like a hotel for the low

risk associated with owning a contract or franchise agreement and still profits from putting heads in beds.

     44.   The average consumer does not see this relationship. The parent brand gives the property its

identity. It provides signage on and in front of the building that assures customers that if they check into

that hotel they can expect the standards consistent with the parent hotel brand. The same brand

emblazoned on everything in the hotel from the pens in the bedside tables to the staff uniforms at the

front desk.

     45.   In addition to brand recognition, a marketing organization, hotel listings in the Global

Distribution System (GDS) and other online travel agency databases, the brand provides the local hotel

with access to its brand wide central reservation system, 800 number, revenue management tools, world-

class loyalty programs and a website. Thus, booking and room reservations are controlled by the

corporate parent brand.25

     46.   The local hotel typically pays around 10% of their total revenue back to the parent hotel brand

and is required to develop and maintain the property in accordance with the parent brand’s standards as

they are laid out in the franchise agreement.

     47.   Per the contract or franchise agreement, the parent brand may enforce these standards through

periodic inspections and even termination of the agreement if the local hotel is found to be inadequate.

The right of the parent hotel brand to enforce their brand standards is also their responsibility.

      48. At the time of the incidents alleged herein:

               a. Defendant IHG owned and controlled the Holiday Inn® brand.

               b. Defendant Best Western owned and controlled the Best Western® brand.
               c. Defendant Wyndham owned and controlled the Super 8® brand.

25Ellen Meyer, The Origins and Growth of Franchising in the Hotel Industry, LODGING MAGAZINE (April 10, 2018)
https://lodgingmagazine.com/the-origins-and-growth-of-franchising-in-the-hotel-industry/.

                                                           14
        Case 1:19-cv-01213-AJ Document 1-7 Filed 12/09/19 Page 15 of 48



            d. Defendant Marriott owned and controlled the TownePlace® Suites brand.

  49.    Parent hotel brands may kick delinquent hotels out of their system but it is at the expense of

terminating their royalty payments so it is seldom done.

                     C. THE DEFENDANTS’ WILLFUL BLINDNESS TO SEX
                                   TRAFFICKING AT THEIR HOTELS
 50.    Defendants IHG, Best Western, Wyndham, and Marriott have been on notice of repeated

 incidences of sex trafficking occurring across their Holiday Inn®, Best Western®, Super 8®, and

 TownePlace Suites® hotels yet have failed, and continue to fail, to take the necessary action to prevent

 sex trafficking throughout their hotels.

 51. INTER-CONTINENTAL HOTELS CORPORATION (“IHG”):

            a. HOLIDAY INN®

                     i. Defendant IHG owns, supervises, or operates the Holiday Inn® Concord

                        Downtown located at 172 North Main Street in Concord, New Hampshire.

                    ii. IHG failed to implement and enforce any of its own policy or policies and

                        protect Plaintiff K.B. from being sex trafficked.

                   iii. Despite having knowledge of the extensive prostitution and sex trafficking that

                        occurs at its hotels, Defendant IHG has repeatedly failed to stop these actions.

                   iv. Defendant IHG could have exercised control over Holiday Inn® hotels by:

                           1. distributing information to assist employees in identifying human

                                trafficking;

                           2. providing a process for escalating human trafficking concerns within the

                                organization;

                           3. requiring employees to attend training related to human trafficking;

                           4. providing new hire orientation on human rights and corporate

                                responsibility;

                           5. providing training and education to Holiday Inn® branded hotels through


                                                   15
Case 1:19-cv-01213-AJ Document 1-7 Filed 12/09/19 Page 16 of 48



                     webinars, seminars, conferences, and online portals;

              6. developing and holding ongoing training sessions on human trafficking;

                     or

              7. providing checklists, escalation protocols and information to property

                     management staff; or tracking performance indicators and key metrics

                     on human trafficking prevention.

       ii. IHG was in an agency relationship with Holiday Inn® hotels offering public

          lodging services. This agency relationship was created through Defendant IHG’s

          exercise of an ongoing and systemic right of control over Holiday Inn® hotels by

          Defendant IHG’s operations, including the means and methods of how Holiday

          Inn® hotels conducted daily business through one or more of the following

          actions:

               1. hosting online bookings on Defendant IHG’s domain;

              2. requiring Holiday Inn® branded hotels to use Defendant IHG’s customer

                     rewards program;

              3. setting employee wages;

              4. making employment decisions;

              5. advertising for employment;

              6. sharing profits;

              7. standardized training methods for employees;

              8. building and maintaining the facility in a manner specified by the owner;

              9. standardized or strict rules of operation;

              10. regular inspection of the facility and operation by owner;

              11. fixing prices; or

              12. other actions that deprive Holiday Inn® hotels of independence in

                     business operations.

                                        16
Case 1:19-cv-01213-AJ Document 1-7 Filed 12/09/19 Page 17 of 48



       iii. An apparent agency also exists between Defendant IHG and Holiday Inn® hotels.

           Defendant IHG held out Holiday Inn® hotels to the public as possessing

           authority to act on its behalf.

       iv. Given Defendant IHG’s public statements on behalf of its hotels and the control

           it assumed in educating, implementing, and directing its hotels, including

           Holiday Inn® hotels, Defendant IHG breached its duties in the following ways:

               1. did not adequately distribute information to assist employees in

                   identifying human trafficking;

               2. failed to provide a process for escalating human trafficking concerns

                   within the organization;

               3. failed to mandate managers, employees, or owners attend training

                   related to human trafficking;

               4. failed to provide new hire orientation on human rights and corporate

                   responsibility;

               5. failed to provide training and education on human trafficking through

                   webinars, seminars, conferences, and online portals;

               6. failed to develop and hold or require ongoing training sessions on

                   human trafficking; or

               7. failed to provide checklists, escalation protocols and information to

                   property management staff or tracking performance indicators and key

                   metrics on human trafficking prevention.

       v. For years, Defendant IHG has failed to address the rampant culture of sex

           trafficking which tragically occurs throughout its Holiday Inn® hotels across the

           country. This entrenched apathy to the real risk of sex trafficking and pervasive

           willful blindness to the role Holiday Inn® hotels play in sex trafficking facilitated

           the sex trafficking of Plaintiff K.B. at Holiday Inn® hotels that forms the basis of

                                        17
           Case 1:19-cv-01213-AJ Document 1-7 Filed 12/09/19 Page 18 of 48



                           this complaint.

                                1. In September 2018, a bloods gang member used threats and violence to

                                     force women into prostitution. He was arrested at the Holiday Inn® in

                                     Plainview, New York. 26

                                2. In October 2017, a man was arrested for trafficking minors at a Holiday

                                     Inn® in Knoxville, Tennessee. During the police sting, the authorities

                                     found a minor the man had harbored in his car that was reported missing

                                     in Asheville, North Carolina. 27

                                3. In December 2017, a man forced a woman to take drugs, burned her skin

                                     and forced her to sell herself for sex. The victim met the man at a

                                     Holiday Inn® in Bethlehem, Pennsylvania for a date, but soon became

                                     his slave. 28

                                4. In August 2018, three people were arrested at a Holiday Inn® in Tyler,

                                     Texas for trafficking a woman and forcing her to engage in sex with

                                     multiple johns who responded to her backpage.com advertisement. 29

                                5. In October 2018, a couple trafficked a woman out of a Holiday Inn® in

                                     Minot, North Dakota. She was forced to service 3-5 clients a day, at

                                     $120-$220 a person, in order to pay for the pair's hotel rooms and

                                     methamphetamines. 30

                                6. In November 2018, a man lured a missing woman into his hotel room


26 Police Say Bloods Member Arrested for Sex Trafficking, AP NEWS (Sept. 1, 2018),
https://www.apnews.com/ab1302acec7c47d49196917f7e73d6e6.
27 Missing NC Teen Found During Human Trafficking String Operation, WSPA (Oct. 13, 2017),

https://www.wspa.com/news/missing-nc-teen-found-during-human-trafficking-sting-operation/1009065813.
28 Rudy Miller, Lehigh Valley Police Uncover Nationwide Sex Trafficking Ring, LEHIGH VALLEY LIVE (Dec. 1, 2017),

https://www.lehighvalleylive.com/bethlehem/2017/12/local_police_uncover_nationwid.html.
29 2 Arrested, 1 More Implicated in Smith County Human Trafficking Case, EAST ESSEX MATTERS (Aug. 28, 2018),

https://www.easttexasmatters.com/news/local-news/2-arrested-1-more-implicated-in-smith-county-human-trafficking-
case/1402220169.
30Andrea Johnson, Andrea Beck, Richard Spain Charged With Human Trafficking, MINOT DAILY NEWS (Oct. 11, 2018),

http://www.minotdailynews.com/news/local-news/2018/10/andrea-beck-richard-spain-charged-with-human-trafficking/.



                                                           18
          Case 1:19-cv-01213-AJ Document 1-7 Filed 12/09/19 Page 19 of 48



                                    where he posted advertisements of her on classified websites to engage

                                    in sex. Police retrieved text messages between the pimp and victim

                                    where the victim mentioned being at the Holiday Inn® in the Bronx,

                                    New York. 31

   52. BEST WESTERN INTERNATIONAL, INC. (“BEST WESTERN”):

              a. BEST WESTERN®

                        i. Defendant Best Western controls, owns, supervises, or operates the Best

                            Western® Concord Inn & Suites located at 97 Hall Street in Concord, New

                            Hampshire and the Best Western® Plus Keene Hotel located at 401 Winchester

                            Street in Keene, New Hampshire.

                       ii. Best Western failed to implement and enforce any of their own policies and

                            protect Plaintiff K.B. from being trafficked.

                       iii. Founded in 1946, Best Western represents that they have more than seventy-

                            three (73) years of experience in managing successful brands. From all of their

                            Best Western® properties, Defendant Best Western receives an application fee,

                            a lump sum payment, royalties, and other ongoing financial benefits.

                       iv. Despite having knowledge of the extensive prostitution and sex trafficking that

                            occurs at hotels and specifically their hotels, Defendant Best Western has

                            repeatedly failed to thwart these activities.

                        v. Defendant Best Western can exercise control over Best Western® hotels by:

                                 1. distributing information to assist employees in identifying human

                                     trafficking;

                                 2. providing a process for escalating human trafficking concerns within



31M. L. Nestel, Alleged ‘Pimp’ Who Forced Women Into Prostitution, Including Missing Pennsylvania Teenager, Charged,

NEWSWEEK (Nov. 2, 2018), https://www.newsweek.com/corinna-slusser-missing-pennsylvania-ishi-woney-fbi-nypd-new-jersey-
1198253.

                                                         19
Case 1:19-cv-01213-AJ Document 1-7 Filed 12/09/19 Page 20 of 48



                    the organization;

                3. requiring all employees to attend training related to human trafficking;

                4. providing new hire orientation on human rights and corporate

                    responsibility;

                5. providing training and education to Best Western® branded hotels

                    through webinars, seminars, conferences, and online portals;

                6. developing and holding ongoing training sessions on human

                    trafficking;

                7. conducting audits of training protocols; or

                8. providing checklists, escalation protocols and information to property

                    management staff; or tracking performance indicators and key metrics

                    on human trafficking prevention.

        vi. Defendant Best Western is in an agency relationship with its Best Western®

            hotels offering public lodging services. This agency relationship was created

            and is maintained through Defendant Best Western’s exercise of an ongoing

            and systemic right of control over Best Western® hotels by Defendant Best

            Western’s operations, including the means and methods of how Best Western®

            hotels conduct daily business including:

                1. hosting online bookings on Defendant Best Western’s domain;

                2. requiring Best Western® hotels to use Defendant Best Western’s

                    customer rewards program;

                3. setting parameters on employee wages;

                4. making employment decisions;

                5. advertising for employment;

                6. sharing profits;

                7. standardized training methods for employees;

                                        20
Case 1:19-cv-01213-AJ Document 1-7 Filed 12/09/19 Page 21 of 48



                8. building and maintaining the facility in a manner specified by Best

                      Western;

                9. standardized or strict rules of operation;

                10. regular inspection of the facility and operation by Best Western;

                11. fixing prices; or

                12. other actions that deprive Best Western® hotels of any independence in

                      business operations.

       vii. Apparent agency also exists between Defendant Best Western and Best

            Western® hotels. Defendant Best Western holds out Best Western® hotels to the

            public as their direct alter-ego each possessing authority to act on the other’s

            behalf.

       viii. Given Defendant Best Western’s public statements on behalf of its brand and

            the control it assumed in educating, implementing, and directing its hotels,

            Defendant Best Western breached its duties in the following ways:

                1. did not adequately distribute information to employees on identifying

                      human trafficking;

                2. failed to provide a process for escalating human trafficking concerns

                      within the organization;

                3. failed to mandate all managers, employees, or owners attend training

                      on identifying human trafficking;

                4. failed to provide new hire orientation on human rights and corporate

                      responsibility;

                5. failed to provide training and education on human trafficking through

                      webinars, seminars, conferences, and online portals;

                6. failed to develop, hold, and require ongoing training sessions on human

                      trafficking; or

                                        21
           Case 1:19-cv-01213-AJ Document 1-7 Filed 12/09/19 Page 22 of 48



                                  7. failed to provide checklists, escalation protocols and information to

                                      property management staff, or tracking performance indicators and key

                                      metrics on human trafficking prevention.

                      vi. For years, Defendant Best Western has failed to address the rampant culture of

                            sex trafficking which tragically occurs throughout its Best Western® hotels

                            across the country. This entrenched apathy to the real risk of sex trafficking and

                            pervasive willful blindness to the role Best Western® hotels play in sex

                            trafficking facilitated the sex trafficking of Plaintiff K.B. at Best Western®

                            hotels that forms the basis of this complaint.

                                1. In February 2009, six (6) arrests were made for sex trafficking at a Best

                                     Western® in Clackamas, Oregon. 32

                                2. In May 2011, a man was arrested and criminally charged for sex

                                     trafficking a fifteen (15) year old girl at a Best Western® in Quincy,

                                     Massachusetts. 33

                                3. In December 2013, a man was arrested for trafficking women out of a

                                     Best Western® in Rockville, Maryland. 34

                                4. In 2014, the city of Columbus, Ohio brought a nuisance claim for

                                     allowing drug deals and sex trafficking at a Best Western® in Columbus,

                                     Ohio 35

                                5. In February 2015, a man was arrested for running a sex trafficking




32 Tom Wolfe, Girl, 17, found in Clackamas prostitution sting, THE OREGONIAN (Feb. 23, 2009),
https://www.oregonlive.com/clackamascounty/2009/02/girl_17_found_in_clackamas_pro.html
33John R. Ellement, DA says girl abducted into sex slavery, THE BOSTON GLOBE (May. 21, 2011),

http://archive.boston.com/news/local/massachusetts/articles/2011/05/21/man_charged_with_abducting_teen_and_forcing_her_int
o_prostitution/.
34 Pat Collins, Inmate May have Run Prostitution Ring From Jail, NBC WASHINGTON (Dec. 18 2013, 5:28 PM),

https://www.nbcwashington.com/news/local/Inmate-May-Have-Run-Prostitution-Ring-From-Jail-236453261.html
35 Lisa Rantala, Columbus Hotel to Stay Open Among Nuisance Pro, WSYX ABC 6 (Sept. 8 2014),

https://www.youtube.com/watch?v=tQ0avWxGHsI



                                                           22
           Case 1:19-cv-01213-AJ Document 1-7 Filed 12/09/19 Page 23 of 48



                                      operation out of a Best Western® in Roseville, California. 36

                                 6. In July 2015, a man was arrested for trafficking women out of a Best

                                      Western® in King of Prussia, Pennsylvania. 37

                                 7. In December 2015, a man was arrested for trafficking a 15 year-old out

                                      of a Best Western® in South Plainfield, New Jersey. 38

                                 8. In December 2016, two (2) men were arrested for sex trafficking women

                                      out of a Best Western® in Nashville, Tennessee. 39

                                 9. In May 2016, thirty-three (33) individuals, including two (2) pastors

                                      were arrested on prostitution and trafficking charges for trafficking

                                      minors out of a Best Western® in Knoxville, Tennessee. 40

                                 10. In September 2016, a man was arrested at a Best Western® in Bensalem,

                                      Pennsylvania for trafficking four women. 41

                                 11. In April 2017, two (2) people were arrested for sex trafficking a minor at

                                      a Best Western® in Denton, Maryland. 42

                                 12. In July 2017, a man was arrested after trafficking three minors at a Best

                                      Western® in Woodlawn, Maryland. 43



36 Roseville police make arrest in alleged human trafficking case, GOLD COUNTRY MEDIA (Feb. 6 2015).
https://www.humantrafficking.co.za/index.php/news/363-roseville-police-make-arrest-in-alleged-human-trafficking-case-6-
february-2015
37 Justin Heinze, Norristown-Area Prostitution Sentencings Begin Tuesday, PATCH (Jul. 28, 2015),

https://patch.com/pennsylvania/norristown/norristown-area-prostitution-sentencings-are-tuesday-0
38 Tom Haydon, Plainfield man who recruited teen for prostitution gets 12-year sentence, NJ.COM (Dec. 9, 2015),

https://www.nj.com/union/2015/12/plainfield_man_who_recruited_girl_for_prostitution.html
39 WZTV, Man swallows marijuana cigarette during Nashville position sting at hotel, FOX 17: NASHVILLE (Dec. 22, 2016),

https://fox17.com/community/nashville-neighborhood-watch/man-swallows-marijuana-cigarette-during-nashville-prostitution-
sting-at-hotel
40 Ron Norman, 2 Pastors, 32 others arrested in prostitution sting, WSPA (May 24, 2016, 6:14 AM),

https://www.wspa.com/news/2-pastors-charged-with-human-trafficking-among-32-arrested-during-sting/1018484391
41 Kara Seymour, Pimp Who Ran Prostitution Operation From Bensalem Motel Headed to State Prison, PATCH (Sept, 27, 2016,

12:31 PM), https://patch.com/pennsylvania/bensalem/pimp-who-ran-prostitution-operation-bensalem-motel-headed-state-prison
42 Matt Kubisiak, Two facing human trafficking charges for reportedly prostituting child from Denton Hotel, WMDT (Apr. 18,

2017), https://www.wmdt.com/2017/04/two-facing-human-trafficking-charges-for-reportedly-prostituting-child-from-denton-
hotel/
43 Jessica Anderson, Son of prominent defense attorney sentenced to 2 years in prostitution case, THE BALTIMORE SUN (Jul 20,

2017, 2:05 PM), https://www.baltimoresun.com/news/maryland/crime/bs-md-matthew-brown-sentencing-20170720-story.html



                                                             23
           Case 1:19-cv-01213-AJ Document 1-7 Filed 12/09/19 Page 24 of 48



                                 13. In October 2017, a sixteen (16) year old girl was rescued from a Best

                                      Western® in Arlington, Virginia, where she was being sex trafficked. 44

                                 14. In December 2018, a husband and wife were arrested for engaging in an

                                      interstate sex trafficking scheme at a Best Western® in Portsmouth, New

                                      Hampshire. 45

                                 15. In March 2018, a man was investigated for recruiting high school

                                      students to participate in his sex trafficking ring. Police arrested him and

                                      at a Best Western® in Oklahoma City, Oklahoma with a woman he was

                                      selling for sexual favors. 46

     53. WYNDHAM HOTELS AND RESORTS, INC. (“WYNDHAM”):

               a. SUPER 8®

                          i. Defendant Wyndham controls, owns, supervises, or operates the Super 8®

                              Tilton/Lake Winnipesaukee located at 7 Tilton Road in Tilton, New Hampshire.

                         ii. Wyndham failed to implement and enforce any of their own policies and

                              protect Plaintiff K.B. from being trafficked.

                        iii. Wyndham has more than thirty-eight (38) years of experience. From all of their

                              Super 8® properties, Defendant Wyndham receives an application fee, a lump

                              sum payment, royalties, and other ongoing financial benefits.

                        iv. Despite having knowledge of the extensive prostitution and sex trafficking that

                              occurs at hotels and specifically their hotels, Defendant Wyndham, Inc., has

                              repeatedly failed to thwart these activities.

                         v. Defendant Wyndham can exercise control over Super 8® hotels by:


44 Stephanie Ramirez, 2 men plead guilty to two different child sex trafficking operations, WUSA9 (Oct. 20, 2017, 12:56 AM),
https://www.wusa9.com/article/news/local/2-men-plead-guilty-to-two-different-child-sex-traffickingoperations/484712778
45 Elizabeth Dinan, Husband, wife charge in sex trafficking, prostitution ‘scheme,’ SEACOASTONLINE, (Dec 14, 2018, 11:14 AM),

https://www.seacoastonline.com/news/20181214/husband-wife-charged-in-sex-trafficking-prostitution-scheme
46 James Coburn, Prostitution ring targets Santa Fe students, THE EDMOND SUN (Mar. 9, 2018),

https://www.edmondsun.com/news/prostitution-ring-targets-santa-fe-students/article_e07be414-23f2-11e8-9b32-
ffcbb9a0f9aa.html

                                                             24
Case 1:19-cv-01213-AJ Document 1-7 Filed 12/09/19 Page 25 of 48



                1. distributing information to assist employees in identifying human

                    trafficking;

                2. providing a process for escalating human trafficking concerns within

                    the organization;

                3. requiring all employees to attend training related to human trafficking;

                4. providing new hire orientation on human rights and corporate

                    responsibility;

                5. providing training and education to Super 8® branded hotels through

                    webinars, seminars, conferences, and online portals;

                6. developing and holding ongoing training sessions on human

                    trafficking;

                7. conducting audits of training protocols; or

                8. providing checklists, escalation protocols and information to property

                    management staff; or tracking performance indicators and key metrics

                    on human trafficking prevention.

        vi. Defendant Wyndham, is in an agency relationship with Super 8® hotels offering

            public lodging services. This agency relationship was created and is maintained

            through Defendant Wyndham’s exercise of an ongoing and systemic right of

            control over Super 8® hotels by Defendant Wyndham’s operations, including

            the means and methods of how Super 8® hotels conduct daily business

            including:

                1. hosting online bookings on Defendant Wyndham’s domain;

                2. requiring Super 8® hotels to use Defendant Wyndham’s customer

                    rewards program;

                3. setting parameters on employee wages;

                4. making employment decisions;

                                        25
Case 1:19-cv-01213-AJ Document 1-7 Filed 12/09/19 Page 26 of 48



                5. advertising for employment;

                6. sharing profits;

                7. standardized training methods for employees;

                8. building and maintaining the facility in a manner specified by

                     Wyndham;

                9. standardized or strict rules of operation;

                10. regular inspection of the facility and operation by Wyndham;

                11. fixing prices; or

                12. other actions that deprive Super 8® hotels of any independence in their

                     business operations.

        ii. Apparent agency also exists between Defendant Wyndham and Super 8® hotels.

            Defendant Wyndham holds out Super 8® by Wyndham hotels to the public as

            their direct alter-ego each possessing authority to act on the other’s behalf.

        iii. Given public statements on behalf of its brand and the control it assumed in

            educating, implementing, and directing its hotels, Defendant Wyndham

            breached its duties in the following ways:

                1. did not adequately distribute information to employees on identifying

                     human trafficking;

                2. failed to provide a process for escalating human trafficking concerns

                     within the organization;

                3. failed to mandate all managers, employees, or owners attend training

                     on identifying human trafficking;

                4. failed to provide new hire orientation on human rights and corporate

                     responsibility;

                5. failed to provide training and education on human trafficking through

                     webinars, seminars, conferences, and online portals;

                                        26
           Case 1:19-cv-01213-AJ Document 1-7 Filed 12/09/19 Page 27 of 48



                                  6. failed to develop, hold, and require ongoing training sessions on human

                                       trafficking; or

                                  7. failed to provide checklists, escalation protocols and information to

                                       property management staff, or tracking performance indicators and key

                                       metrics on human trafficking prevention.

                       vii. For years Wyndham has failed to address the rampant culture of sex trafficking

                             which tragically occurs throughout its Super 8® hotels across the country. This

                             entrenched apathy to the real risk of sex trafficking and pervasive willful

                             blindness to the role Super 8® hotels play in sex trafficking facilitated the sex

                             trafficking of Plaintiff K.B. at Super 8® hotels that forms the basis for this

                             complaint.

                                  1. In August 2012, the Central Ohio Human Trafficking Task Force

                                       completed an investigation which resulted in indictments of several

                                       persons charged with human trafficking which occurred at the Super 8®

                                       on Dublin-Granville Road in Columbus, Ohio as well as other

                                       locations. 47

                                  2. In September 2013, a trafficker took a 17- year old girl to a Super 8® in

                                       West Greenwich, Rhode Island and ultimately pled guilty to federal sex

                                       trafficking charges for his criminal conduct. 48

                                  3. In June 2014, federal authorities charged a man with human trafficking

                                       after arresting him at a Super 8® in Wyoming, Michigan where he had

                                       taken a 15-year old girl. 49


47 John Futty, Secret panel on human trafficking wins indictments. THE COLUMBUS DISPATCH (Aug. 3, 2012, 8:56 AM),

https://www.dispatch.com/content/stories/local/2012/08/03/secret-panel-on-human-trafficking-wins-indictments.html
48 Michael P. McKinney, Missouri man pleads guilty to sex trafficking for bringing 17-year-old Massachusetts girl to Rhode

Island, PROVIDENCE JOURNAL (Feb 27, 2014, 12:01 AM), https://www.providencejournal.com/breaking-news/content/20140227-
missouri-man-pleads-guilty-to-sex-trafficking-for-bringing-17-year-old-massachusetts-girl-to-rhode-island.ece
49 Barton Deiters, Man accused of human trafficking of 15-year-old girl in Wyoming, MLIVE (Jun. 24, 2014),




                                                           27
           Case 1:19-cv-01213-AJ Document 1-7 Filed 12/09/19 Page 28 of 48



                                  4. In July 2016, an undercover federal agent discovered 2 girls ages 18

                                       and 15 at a Super 8® in El Paso, Texas and charged their trafficker with

                                       2 counts of sex trafficking children by force. 50

                                  5. In October 2016, 2 men were arrested at a Super 8® in Frederick,

                                       Maryland and were charged with human trafficking-related offenses in

                                       relation to their crimes against a juvenile victim. 51

                                  6. From February 2016 through October 2017, a sex trafficking ring

                                       operated out of a Super 8® in Fort Worth, Texas and trafficked at least

                                       5 juveniles. 52

                                  7. In June 2017, authorities busted a sex trafficking operation at a Super

                                       8® in Lakeland, Tennessee, and rescued a 19-year old girl who was

                                       being held against her will and sold for sex. 53

                                  8. In July 2018, an investigation on the premises of a Super 8® in

                                       Columbus, Georgia led to human trafficking charges against multiple

                                       suspects. 54

                                  9. In August 2018, a 16-year old victim of human trafficking was rescued

                                       from a Super 8® in Duson, Louisiana. 55

                                  10. In September 2018, a former member of the Oklahoma state legislature

                                       was sentenced to 15 years in prison on charges of child sex trafficking


https://www.mlive.com/news/grand-rapids/index.ssf/2014/06/man_accused_of_human_trafficki.html
50 Aaron Martinez, Man pleads guilty in underage sex trafficking case, EL PASO TIMES (Apr 21, 2017),

https://www.elpasotimes.com/story/news/2017/04/21/man-pleads-guilty-sex-trafficking-case/100754896/
51 Two charged in Maryland with Rape, Human Trafficking, Others, NBC WASHINGTON (Oct. 1, 2016, 7:20 AM),

https://www.nbcwashington.com/news/local/Two-Charged-in-Maryland-with-Rape-Human-Trafficking-Others-395505801.html
52 Domingo Ramirez Jr., Statewide sex-trafficking ring operating in Fort Worth shut down with eight arrests, FORT WORTH STAR-

TELEGRAM (Oct. 17, 2017, 2:36 PM), https://www.star-telegram.com/news/local/community/fort-worth/article179323426.html
53 Sex trafficking operation busted at Super 8 in Lakeland, WMC ACTION NEWS 5 (Jun 13, 2017, 9:41 PM),

http://www.wmcactionnews5.com/story/35657458/sex-trafficking-operation-busted-at-super-8-in-lakeland/
54 Ben Wright, Threesome and drugs: Escorting app leads to human trafficking charges, Columbus police say, LEDGER-

ENQUIRER (Jul. 12, 2018, 12:00 AM), https://www.ledger-enquirer.com/latest-news/article214760585.html
55 Lester Duhe, Authorities investigate human trafficking case involving 16 year old boy, KLFY (Aug. 13, 2018, 6:48 PM),

https://www.klfy.com/news/local/authorities-investigate-human-trafficking-case-involving-16-year-old-boy/1360573674



                                                             28
           Case 1:19-cv-01213-AJ Document 1-7 Filed 12/09/19 Page 29 of 48



                                       after he was found in a room at a Super 8®, with a 17-year old boy. 56

   54. MARRIOTT INTERNATIONAL, INC. (“MARRIOTT”)

               a. TOWNEPLACE SUITES®

                          i. Defendant Marriott controls, owns, supervises, or operates the TownePlace

                             Suites® Laconia-Gilford located at 14 Sawmill Road in Gilford, New

                             Hampshire.

                        iv. Marriott failed to implement and enforce any of their own policies and protect

                             Plaintiff K.B. from being trafficked.

                         v. Founded in 1927, Marriott represents that they have more than ninety-two (92)

                             years of experience in managing successful brands. From all of their

                             TownePlace Suites® properties, Defendant Marriott receives an application fee,

                             a lump sum payment, royalties, and other ongoing financial benefits.

                        vi. Despite having knowledge of the extensive prostitution and sex trafficking that

                             occurs at hotels and specifically their hotels, Defendant Marriott has repeatedly

                             failed to thwart these activities.

                       vii. Defendant Marriott can exercise control over TownePlace Suites® hotels by:

                                  1. distributing information to assist employees in identifying human

                                       trafficking;

                                  2. providing a process for escalating human trafficking concerns within

                                       the organization;

                                  3. requiring all employees to attend training related to human trafficking;

                                  4. providing new hire orientation on human rights and corporate

                                       responsibility;

                                  5. providing training and education to TownePlace Suites® hotels through


56 Former Oklahoma state senator sentenced to 15 years on child sex trafficking charge, NBC (Sept. 17, 2018, 11:24 PM),

https://www.nbcnews.com/news/us-news/former-oklahoma-state-senator-sentenced-15-years-child-sex-trafficking-n910516

                                                            29
Case 1:19-cv-01213-AJ Document 1-7 Filed 12/09/19 Page 30 of 48



                    webinars, seminars, conferences, and online portals;

                6. developing and holding ongoing training sessions on human

                    trafficking;

                7. conducting audits of training protocols; or

                8. providing checklists, escalation protocols and information to property

                    management staff; or tracking performance indicators and key metrics

                    on human trafficking prevention.

       viii. Defendant Marriott is in an agency relationship with its TownePlace Suites®

            hotels offering public lodging services. This agency relationship was created

            and is maintained through Defendant Marriott’s exercise of an ongoing and

            systemic right of control over TownePlace Suites® hotels by Defendant

            Marriott’s operations, including the means and methods of how TownePlace

            Suites® hotels conduct daily business including:

                1. hosting online bookings on Defendant Marriott’s domain;

                2. requiring TownePlace Suites® hotels to use Defendant Marriott’s

                    customer rewards program;

                3. setting parameters on employee wages;

                4. making employment decisions;

                5. advertising for employment;

                6. sharing profits;

                7. standardized training methods for employees;

                8. building and maintaining the facility in a manner specified by Marriott;

                9. standardized or strict rules of operation;

                10. regular inspection of the facility and operation by Marriott;

                11. fixing prices; or

                12. other actions that deprive TownePlace Suites® hotels of any

                                        30
Case 1:19-cv-01213-AJ Document 1-7 Filed 12/09/19 Page 31 of 48



                     independence in their business operations.

        ix. Apparent agency also exists between Defendant Marriott and TownePlace

            Suites® by Marriott hotels. Defendant Marriott holds out TownePlace Suites®

            hotels to the public as their direct alter-ego each possessing authority to act on

            the other’s behalf.

        x. Given Defendant Marriott’s public statements on behalf of its brand and the

            control it assumed in educating, implementing, and directing its hotels,

            Defendant Marriott breached its duties in the following ways:

                1. did not adequately distribute information to employees on identifying

                     human trafficking;

                2. failed to provide a process for escalating human trafficking concerns

                     within the organization;

                3. failed to mandate all managers, employees, or owners attend training

                     on identifying human trafficking;

                4. failed to provide new hire orientation on human rights and corporate

                     responsibility;

                5. failed to provide training and education on human trafficking through

                     webinars, seminars, conferences, and online portals;

                6. failed to develop, hold, and require ongoing training sessions on human

                     trafficking; or

                7. failed to provide checklists, escalation protocols and information to

                     property management staff, or tracking performance indicators and key

                     metrics on human trafficking prevention.

        xi. For years, Marriott has failed to address the rampant culture of sex trafficking

            which tragically occurs throughout its budget hotels, such as the TownePlace

            Suites®, across the country. This entrenched apathy to the real risk of sex

                                       31
           Case 1:19-cv-01213-AJ Document 1-7 Filed 12/09/19 Page 32 of 48



                              trafficking and pervasive willful blindness to the role Marriott hotels play in sex

                              trafficking facilitated the sex trafficking of Plaintiff K.B. at TownePlace

                              Suites® hotels that forms the basis for this complaint.

                                   1.   In November 2017, three (3) women were rescued by police at a

                                        TownePlace Suites® in Springfield, Virginia after calling the National

                                        Human Trafficking Hotline. Their trafficker was found on the grounds

                                        of the TownePlace Suites® and placed under arrest. 57

                                   2. In September of 2017, a man was arrested for trafficking women who

                                        suffer from addiction by paying them in drugs. One victim was

                                        trafficked through a TownePlace Suites® in Horsham, Pennsylvania and

                                        forced make up to $1,200 a day. 58

                                 D. THE SEX TRAFFICKING OF K.B.

     55.   The facts alleged herein stem from a sex trafficking ring in New Hampshire. While victimized

by her traffickers in native New Hampshire, K.B. was subject to repeated instances of rape, physical abuse,

verbal abuse, exploitation, psychological torment, kidnapping, and false imprisonment at the Defendants’

hotels.

     56.   K.B., who was legally declared a vulnerable adult in the states of New Hampshire due to

developmental disabilities, was first trafficked for the purpose of commercial sex in 2016 at the age of 26

years old. K.B.’s first trafficker was a man who she genuinely believed to be her boyfriend. However, he

knew that she had also been sexually abused as a child and used her vulnerability and desire for a loving

relationship to manipulate her. Preying on her need for his affections, K.B.’s trafficker made sure that she

actually believed that they were in a romantic relationship as he pushed her into commercial sex. K.B. was




57 Justin Jouvenal, Sex trafficking charges levied after women found held against their will in Va. Hotel, WASHINGTON POST
(Nov. 2, 2017), https://www.washingtonpost.com/local/public-safety/sex-trafficking-charges-levied-after-women-found-held-
against-their-will-in-va-hotel/2017/11/02/d4563b02-bfda-11e7-959c-fe2b598d8c00_story.html?utm_term=.711136f21f6c
58 Justin Heinze, Man Behind Human Trafficking Ring In Montgomery County Sentenced, PATCH (Sept. 26, 2017, 7:59 PM),

https://patch.com/pennsylvania/lansdale/man-behind-human-trafficking-ring-montgomery-county-sentenced

                                                             32
           Case 1:19-cv-01213-AJ Document 1-7 Filed 12/09/19 Page 33 of 48



forced by her trafficker to sexually service paying strangers but he would placate her by buying her

clothing, complimenting her, and giving her small gifts as he apologized for his physical assaults and

torture. K.B.’s trafficker threatened that if she rebelled against his demands, “he would take away the love

that they had.” K.B.’s trafficker gave her to two (2) other traffickers who bought, sold, and required her to

sexually service paying strangers as she again endured brutal physical assaults, psychological torment,

verbal abuse, and false imprisonment at the Defendants’ hotels as the Defendants profited.

   57. K.B. was required by her traffickers to have sex for payment with various buyers at the Defendants’

hotels in response to advertisements for commercial sex that her traffickers posted on Backpage.com. 59

K.B. was required to service buyers through both in-calls where her trafficker would rent a room for days

at a time and the buyers would come to her and out-calls where the buyer would rent a room and K.B.’s

trafficker would deliver her to the buyer.

   58.     K.B.’s traffickers controlled her through psychological manipulation and by punishing her with

physical violence every time she did not conform to their demands.

   59. K.B. often met buyers at the Holiday Inn® Concord Downtown located at 172 North Main Street

in Concord, the Best Western® Concord Inn & Suites located at 97 Hall Street in Concord, the Best

Western Plus® Keene Hotel located at 401 Winchester Street in Keene, and the TownePlace Suites®

Laconia-Gilford located at 14 Sawmill Road in Gilford, New Hampshire between the years 2016 and

2018.

   60. Over and over again for years, K.B. was escorted to the hotel by her trafficker who either took her

straight up to a room while they were nonpaying guests or went up to the front desk with her. K.B. was

prohibited from speaking to anyone or trying to communicate with them in anyway. As a result, she stood

off to the side and looked down out of fear. Her trafficker would provide the front desk with only a room

number as he never had the buyer’s name.


59 Backpage.com was the leading online marketplace for commercial sex, until it was seized by the federal authorities in April

2018. Backpage.com operated in 97 countries and 943 locations worldwide—and was last valued at more than a half-billion
dollars. See STAFF OF PERMANENT SUBCOMMITTEE ON INVESTIGATIONS; 118TH CONG., REP. ON
BACKPAGE.COM’S KNOWING FACILITATION OF ONLINE SEX TRAFFICKING (Comm. Print 2017).

                                                               33
            Case 1:19-cv-01213-AJ Document 1-7 Filed 12/09/19 Page 34 of 48



   61. All the times K.B. encountered the front desk staff and entered the Defendants’ hotels she was

inappropriately dressed for the weather, exhibited poor hygiene as she had very limited clothing and was

prohibited from showering as a form of torture and manipulation, and was frequently being yelled at and

bossed around by her trafficker. K.B. also did not have any form of identification.

   62. K.B. constantly exhibited obvious and prominent bruising all over her often exposed arms and

neck as well as visible human bite marks on her neck, all inflicted by her traffickers who took care to avoid

her face.

   63.      K.B. and her trafficker would only be upstairs for less than an hour. K.B.’s trafficker would

undress her and stand outside with her clothing while she serviced the buyer so that she could not escape.

   64. Often K.B. would exit the hotel in view of the front desk crying while her trafficker yelled at her.

   65. K.B. was forced to perform commercial sex acts on average between 6-10 men each day,

sometimes even more and repeatedly visited the Defendants’ hotels.

   66. K.B.’s second trafficker kept her at the Super 8® Tilton/Lake Winnipesaukee located at 7 Tilton

   Road in Tilton for an extended period of time. K.B.’s trafficker paid for the room in cash.

   67. K.B. was prohibited by her trafficker from leaving the room and was forced to perform commercial

sex acts on average between 6-10 men each day, sometimes even more and each entered and exited the

hotel and K.B.’s room, the foot traffic was voluminous and constant.

   68. At the Super 8® Tilton/Lake Winnipesaukee located at 7 Tilton Road in Tilton K.B. trafficker was

so violent with her that he smashed her head into the door of the room in such a way that it broke and had

her blood on it.

   69.      Prior to, during, and following the incidents described herein, the Defendants had actual and/or

constructive notice of drug dealing, prostitution, and/or general safety concerns at their hotels, including,

but not limited to, video surveillance of their hotels, as well as oral or written complaints regarding said

suspicious activity. The Defendants failed to take any actions to curtail these activities.

   70.      Had the Defendants been paying attention to the activities being conducted at their hotels and on

their properties, and the apparent red flags outlined above, it would have been impossible for them not to

                                                      34
          Case 1:19-cv-01213-AJ Document 1-7 Filed 12/09/19 Page 35 of 48



notice the victimization of K.B.

                 E. THE DEFENDANTS FACILITATED THE TRAFFICKING OF K.B.

   71.    The Defendants profited from the sex trafficking of K.B. and knowingly or negligently aided and

engaged with her traffickers in their sex trafficking venture. The Defendants leased rooms to K.B.’s

traffickers, when they knew, or should have known, that they were using their room to imprison K.B.,

physically assault her, and subject her to repeated exploitation in sexual servitude.

   72. The Defendants knew, or should have known, that K.B. was being trafficked at their hotels and

they were knowingly benefiting financially from her exploitation, because K.B.’s traffickers (including

her buyers) frequented the Defendants’ hotels.

   73. The Defendants knew, or should have known, that K.B. was being trafficked because of the constant

noticeable and abnormal foot traffic required to appease her traffickers’ demands, whether it was K.B.

being brought to buyers or buyers coming to her and the other behavior that indicated the Defendants’

hotels were being used for an illegal sex trafficking venture.

   74.    The Defendants actively participated in this illegal endeavor by knowingly or negligently

providing lodging to K.B.’s traffickers and buyers in which to harbor K.B. while they were trafficking her.

   75.    The Defendants profited from the sex trafficking of K.B. and knowingly or negligently aided and

participated with K.B.’s traffickers in their criminal venture. The Defendants took no action as K.B.

repeatedly checked into the hotel or checked in for long periods of time without any luggage, often with

different varied visitors who were all male, constantly avoiding all eye contact, and under the obvious

control of one of her traffickers who treated her as a child and prohibited her from speaking and booked

the rooms for her in cash or escorted her to a room for a short visit.

   76.    The Defendants further actively participated in this illegal endeavor by knowingly or negligently

providing lodging to those who purchased sex from K.B. in which to harbor K.B. while she was being

trafficked.

   77.    The Defendants all had the opportunity to stop K.B.’s trafficker and offenders like him from

victimizing K.B. and others like her. Instead, every Defendant failed to take reasonable measures to stop

                                                      35
          Case 1:19-cv-01213-AJ Document 1-7 Filed 12/09/19 Page 36 of 48



sex trafficking from occurring in their hotels.

   78.   The Defendants all financially benefited from the sex trafficking of K.B., and other victims like

her, and developed and maintained business models that attract and foster the commercial sex market for

traffickers and buyers alike.

   79.   The Defendants all enjoy the steady stream of income that sex traffickers bring to their budget

level hotel brands.

   80.   The Defendants financially benefit from their ongoing reputation for privacy, discretion, and

the facilitation of commercial sex.

   81.    The Defendants failed to take any steps to alert the authorities, properly intervene in the situation,

or take reasonable security steps to improve awareness of sex trafficking and/or prevent sexual exploitation

on their properties.

   82.   The Defendants maintained their deficiencies to maximize profits by:

            a. Reducing the cost of training employees and managers of how to spot the signs of human

                 trafficking and sexual exploitation and what steps to take;

            b. Not refusing room rentals, or reporting guests to law enforcement, in order to maximize

                 the number of rooms occupied and the corresponding rates, even if the rooms rented were

                 to sex traffickers or buyers;

            c. Lowering security costs by not having proper security measures, including, but not limited

                 to, employing qualified security officers to actively combat human trafficking and sexual

                 exploitation;

   83.    As a direct and proximate result of these egregious practices on the part of the Defendants, K.B.

and victims of sex trafficking and exploitation like her, have been permanently injured and damaged

physically, emotionally, psychologically, and financially.




                                                      36
          Case 1:19-cv-01213-AJ Document 1-7 Filed 12/09/19 Page 37 of 48



                                          CAUSES OF ACTION

                                  COUNT I – 18 U.S.C §1595 (“TVPRA”)

   84.   The Plaintiff K.B. incorporates each foregoing allegation.

   85.   K.B. is a victim of sex trafficking within the meaning of 18 U.S.C. §1591(a) and is therefore

entitled to bring a civil action under 18 U.S.C. §1595.

   86.   All of the Defendants’ acts, omissions, and commissions, taken separately and/or together,

outlined above, constitute a violation of 18 U.S.C. §1595. Specifically, the Defendants had a statutory

obligation not to benefit financially from a venture that they knew, or should have known, to engage in

violations of 18 U.S.C. §1591 (a). At all relevant times, the Defendants breached this duty by participating

in, and facilitating, the harboring and providing K.B. for the purposes of commercial sex induced by force,

fraud, or coercion, by their acts, omissions, and commissions.

   87.   All of the Defendants have financially benefited as a result of these acts, omissions, and/or

commissions by keeping operating costs low, and maintaining the loyalty of the segment of their customer

base that seeks to participate in the sex trade. Moreover, the Defendants directly benefitted from the

trafficking of K.B. on each occasion they received payment for rooms that she was being kept in at the

Defendants’ hotels. The actions, omissions, and/or commissions alleged in this pleading were the but for

and proximate cause of K.B.’s injuries and damages.

   88. K.B. has suffered substantial physical and psychological injuries as the result of being trafficked

and sexually exploited at the Defendants’ hotels and properties in violation of 18 U.S.C. §1591 (a).

                                          COUNT II – NEGLIGENCE

   89. The Plaintiff K.B. incorporates each foregoing allegation.

   90. The Defendants, and their actual and/or apparent agents, servants and/or employees, owed to

K.B. a duty to use reasonable and ordinary care to provide for safety in light of the peculiar risk of sex

trafficking at hotels, and to protect K.B. from injury caused by an unreasonable risk of danger in their

hotel and/or on their property.



                                                     37
          Case 1:19-cv-01213-AJ Document 1-7 Filed 12/09/19 Page 38 of 48



   91. Upon information and belief, prior to and during the incidents alleged herein, as outlined above,

the Defendants had actual and/or constructive notice of a dangerous condition in their hotels and on their

properties, including but not limited to human trafficking.

   92. In addition to the Defendants’ actual and /or constructive notice, the Defendants’ negligent acts,

omissions, and/or commissions created a dangerous condition at their hotel and on their property, to wit,

a hotel and property with inadequate security that fostered an environment which encouraged human

trafficking and sexual exploitation.

   93. In addition to the Defendants’ actual and /or constructive notice, the Defendants’ negligent acts,

omissions, and/or commissions failed to address the peculiar risk of sex trafficking in hotels, to wit, a

hotel environment which encouraged human trafficking and sexual exploitation.

   94. The Defendants breached this duty of care by acts, omissions, and commissions including, but not

    limited to:

            a. Failure to properly monitor surveillance cameras in the hotel and/or on the property for

                  criminal activity and/or signs of human trafficking and/or sexual exploitation in the hotel

                  and/or on the property;

            b. Failure to properly monitor the number of guests in the rooms of the hotel and/or on the

                  property;

            c. Failure to provide adequate security in the hotel and/or on the property with the

                  knowledge that said premises had a history of criminal activity;

            d. Failure to properly monitor the hotel and/or property for signs of dangerous conditions,

                  including, but not limited to, human trafficking, false imprisonment, rape, kidnapping,

                  and sexual exploitation, by ignoring the following conditions:

                      i. The repeated refusal of maid service;

                      ii. The repeated, almost exclusive, use of side or rear exits for ingress and egress.

                     iii. The number and frequency of visitors entering and exiting the Hotel and/or


                                                      38
Case 1:19-cv-01213-AJ Document 1-7 Filed 12/09/19 Page 39 of 48



              property;

         iv. The number of guests present in any particular room as compared to the rooms

              capacity;

          v. Signs of the repeated verbal abuse, physical abuse, restraint and/or confinement

              of an individual by another;

         vi. Signs of control over an individual and/or an individual’s personal property by

              another, including, but not limited to, identification documents;

         vii. Signs of deprivation including, but not limited to, diminished personal hygiene,

              lack of luggage, malnourishment, submissiveness, and inappropriate attire;

        viii. The repeated renting of specific rooms in their hotels.

 e. Failure to properly monitor and investigate the hotel and property for signs of suspicious

      behavior on the premises. Behavior, which would have alerted the Defendants to the sex

      trafficking of K.B or at least other criminal activity to which the Plaintiff was a victim.

      Behavior including, but not limited to, sounds of distress coming from rooms and areas

      in the hotel, non-guests entering and exiting rooms in the hotel, the repeated renting of

      specific rooms in the hotel, and the apparent purchasing of sex acts in the hotel.

 f.   Failure to properly advise law enforcement of suspicious behavior on the premises which

      would have alerted the Defendants to the sex trafficking of K.B. or the other criminal

      activity to which she was a victim. Behavior, including, but not limited to sounds of

      distress coming from rooms and areas in the hotel, non-guests entering and exiting

      rooms in the hotel and/or property, the repeated renting of specific rooms in the hotel,

      and the apparent purchasing of sex acts in the hotel.

 g. Failure to adequately respond to, and investigate, guest complaints regarding suspicious

      behavior at the hotel and/or on the property, which would have resulted in the discovery

      of the sex trafficking of K.B. or the other criminal activity to which she was a victim;


                                           39
          Case 1:19-cv-01213-AJ Document 1-7 Filed 12/09/19 Page 40 of 48



              h. Failure to adequately respond to and investigate each of the above articulated issues,

                   which would have stopped the ongoing victimization K.B.; and

              i.   Being otherwise careless and negligent.

   95. As a direct and proximate result of the aforementioned negligent acts, omissions, and/or

commissions by the Defendants, K.B. was kidnapped, repeatedly and consistently assaulted both

physically and sexually, verbally abused, held against her will, regularly exploited, and was otherwise

irreparably injured, both physically and psychologically. Said acts were repeatedly perpetrated at the

Defendants’ hotels and the Defendants had actual or constructive knowledge that these acts, as well as

other similar criminal acts, were taking place, and that a peculiar risk resided in their enterprise, and the

Defendants had sufficient time to address it and were in the best position to do so. The imminent harm

described above, as well as K.B.’s injuries, were a foreseeable and preventable result of the Defendants’

negligence.

   96. K.B. has suffered, and/or will continue to suffer, from injuries, including, but not limited to, past

and future conscious physical pain and mental anguish, past and future pain and suffering, and economic

loss, past, present and future, as a direct and proximate result of the Defendants’, and/or their actual

and/or apparent agents, servants, and/or employees’, negligent acts, omissions, and/or commissions. By

ignoring indicia of criminal activity, the Defendants facilitated such an environment of disorder and

violence that the injuries sustained by K.B. were both foreseeable and imminent.

    97. Additionally, K.B. has suffered, and continues to suffer, from damages, including but not limited

to, a lifetime loss of earnings, a diminution in earning capacity and/or medical expenses past and future,

including the expenses that in reasonable probability will be incurred in the future, as a direct and

proximate cause of the Defendants’, and/or their actual and/or apparent agents, servants, and/or

employees’, negligent acts, omissions, and/or commissions.

    98. Furthermore, K.B. has suffered, and continues to suffer, from injuries, including, but not limited

to, a loss of expected enjoyment of life and a permanent alteration of reasonable pre-injury life


                                                      40
          Case 1:19-cv-01213-AJ Document 1-7 Filed 12/09/19 Page 41 of 48



expectations.

    99. The Plaintiff avers that all damages, past, present, and future, were a direct and proximate result

of the negligent acts, omissions, and/or commissions of the Defendants and/or their actual and/or

apparent agents, servants, and/or employees’, without any negligence or want of due care on the part of

the plaintiff contributing thereto.

                          COUNT III– Negligent Supervision and Training

     100. The Plaintiff K.B. incorporates each foregoing allegations.

     101. The Defendants had a duty to use reasonable care to select, train, supervise, and retain its

employees working at its hotels, including but not limited to, proper training and or supervision relating

to the observation, investigation, and reporting of signs of human trafficking and sexual exploitation in or

about hotels.

     102. At the time of the incidents alleged herein, the Defendants employed staff to operate their

hotels and properties, including, but not limited to, front desk clerks, night auditors, housekeeping staff,

and/or maintenance workers. Throughout this time period, as outlined above, the Defendants and/or their

actual and/or apparent agents, servants, and/or employees’, repeatedly failed to observe and report signs

of human trafficking and or sexual exploitation taking place at the Defendants’ hotels. Furthermore, upon

information and belief, the Defendants, and/or their actual and/or apparent agents, servants, and/or

employees’, repeatedly failed to address this peculiar risk at all.

     103. Additionally, prior to the incidents alleged herein, the Defendants failed to properly train their

employees regarding security and the detection of criminal activity in their hotels and on their properties,

including, but not limited to, signs of human trafficking and sexual exploitation.

     104. The Defendants breached this duty of care by acts, omissions, and commissions including, but

not limited to:

             j.   Failure to adequately train, supervise, and retain employees to ensure proper monitoring

                  of surveillance cameras at their hotels and properties for signs of human trafficking


                                                      41
Case 1:19-cv-01213-AJ Document 1-7 Filed 12/09/19 Page 42 of 48



      and/or sexual exploitation.

 k. Failure to adequately train, supervise, and retain employees to ensure proper monitoring

      of the number of guests in each room of their hotels, and non-guest visitors in their

      hotels.

 l.   Failure to provide and/or train adequate security in their hotels with the knowledge that

      said premises had a history of criminal activity;

 m. Failure to adequately train, supervise, and retain employees, to ensure proper monitoring

      of their hotels for signs of dangerous conditions including, but not limited to, human

      trafficking, sexual exploitation, rape, and kidnapping, by ignoring the following

      conditions:

           i.   The repeated refusal of maid service;

          ii. The repeated, almost exclusive, use of side or rear exits for ingress and egress.

         iii. The number and frequency of visitors entering and exiting the hotel and/or

                property;

         iv. Guests present in any particular room in excess of the rooms capacity;

          v. Signs of the repeated verbal abuse, physical abuse, restraint and/or confinement

                of an individual by another;

         vi. Signs of control over an individual and/or an individual’s personal property by

                another, including, but not limited to, identification documents;

         vii. Signs of deprivation including, but not limited to, diminished personal hygiene,

                lack of luggage, malnourishment, submissiveness, and inappropriate attire; and

        viii. The repeated renting of specific rooms in the hotel and/or presence on the

                property.

 n. Failure to adequately train, supervise, and retain employees, to ensure proper monitoring

      of their hotels for signs of suspicious behavior on the premises, which would have


                                            42
         Case 1:19-cv-01213-AJ Document 1-7 Filed 12/09/19 Page 43 of 48



                 alerted the Defendants to the sex trafficking of K.B., or other criminal activity to which

                 she was a victim, including, but not limited to sounds of distress coming from rooms and

                 areas in the hotel and/or on the property, non-guests entering and exiting rooms in the

                 hotel and/or on the property, the repeated renting of specific rooms in the hotel and/or

                 presence on the property, and the apparent purchasing of sex acts in the hotel and/or on

                 the property;

            o. Failure to adequately train, supervise, and retain its actual and/or apparent agents,

                 servants and/or employees, including, but not limited to, training to ensure the

                 investigation of suspicious behavior at their hotel and/or properties which would have

                 alerted the Defendants to the sex trafficking of K.B. and/or other criminal activity to

                 which she was a victim;

            p. Failure to adequately train, supervise, and retain its actual and/or apparent agents,

                 servants and/or employees, including, but not limited to, training to ensure proper

                 reporting to law enforcement of signs of criminal activity at their hotels and/or on their

                 properties, including, but not limited to human trafficking and sexual exploitation;

            q. Failure to adequately train, supervise, and retain its actual and/or apparent agents,

                 servants, contractors and/or employees, including, but not limited to, training to ensure a

                 timely response and investigation into guest complaints regarding suspicious behavior at

                 their hotels and/or on their properties, which would have resulted in their discovery of

                 the sex trafficking of K.B. and/or other criminal activity to which she was a victim; and

            r.   Being otherwise careless and negligent.

   105. As a direct and proximate result of the aforementioned negligent acts, omissions, and/or

commissions by the Defendants, K.B. was kidnapped, repeatedly and consistently assaulted both

physically and sexually, verbally abused, held against her will, regularly exploited, and was otherwise

irreparably injured, both physically and psychologically. Said acts were repeatedly perpetrated at the


                                                     43
          Case 1:19-cv-01213-AJ Document 1-7 Filed 12/09/19 Page 44 of 48



Defendants’ hotels and properties and the Defendants failed to prevent against such criminal activity. The

imminent harm described above, as well as K.B.’s injuries, were a foreseeable and preventable result of

the Defendants’ negligence and their failure to adequately train and supervise their servants, contractors,

employees and/or agents.

   106. K.B. has suffered, and/or will continue to suffer, from injuries, including, but not limited to, past

and future conscious physical pain and mental anguish, past and future pain and suffering, and economic

loss, past, present and future, as a direct and proximate result of the Defendants’ failure to adequately

train, supervise, and retain their employees to adequately recognize and investigate indicia of criminal

activity. The Defendants’ failure to adequately train, supervise, and retain their employees, agents, and/or

contractors facilitated such an environment of disorder and violence that the injuries sustained by K.B.

were both foreseeable and imminent.

   107. Additionally, K.B. has suffered, and continues to suffer, from damages, including but not limited

to, a lifetime loss of earnings, a diminution in earning capacity and/or medical expenses past and future,

including the expenses that in reasonable probability will be incurred in the future, as a direct and

proximate cause of the Defendants’, and/or their actual and/or apparent agents, servants, contractors

and/or employees’, negligent acts, omissions, and/or commissions.

    108. Furthermore, K.B. has suffered, and continues to suffer, from injuries, including, but not

limited to, a loss of expected enjoyment of life and a permanent alteration of reasonable pre-injury life

expectations.

    109. The Plaintiff avers that all damages, past, present, and future, were a direct and proximate result

of the negligent acts, omissions, and/or commissions of the Defendants and/or their actual and/or

apparent agents, servants, contractors and/or employees’, without any negligence or want of due care on

the part of the Plaintiff contributing thereto.




                                                     44
        Case 1:19-cv-01213-AJ Document 1-7 Filed 12/09/19 Page 45 of 48



                                         COUNT IV – Unjust Enrichment

110.   The Plaintiff K.B. incorporates each foregoing allegations.

111.   As a result of the trafficking and sexual exploitation of K.B., the Defendants unjustly financially

   benefitted, and enriched themselves at K.B.’s expense by their acts, omissions, and commissions

   including, but not limited to:

           a. Profit from renting rooms to those looking to sexually exploit K.B.

           b. Increased profit margins due to lower operation costs by refusing to implement proper

                training of Defendants’ employees and managers regarding the identification of human

                trafficking and sexual exploitation;

           c. Increased profit margins due to lower operation costs by refusing to install proper

                security devices in the lobby, hallways, and parking lots of the Defendants’ hotels and

                properties that would help (a) deter human trafficking and sexual exploitation and (b) be

                used to identify the occurrence of human trafficking and sexual exploitation and alert the

                proper authorities and/or intervene in an appropriate way;

           d. Increased profit margins due to lower operation costs by refusing to install adequate

                lighting and security cameras to monitor ingress and egress of human traffickers and

                visitors looking to purchase sex at the Defendants’ hotels and properties.

           e. Increased profit margins due to lower operation costs by refusing to hire qualified

                security officers who would actively combat human trafficking and sexual exploitation.

           f.   Increased profit margins due to lower operation costs by refusing to implement proper

                security measures to prevent and identify human trafficking and sexual exploitation at

                the Defendants’ hotels and property.

           g. Increased profit margins as a result of the continued customer loyalty of traffickers and

                buyers of commercial sex who sought to exploit individuals, like K.B., due to the

                Defendants’ lack of measures against sexual exploitation and human trafficking. This


                                                       45
          Case 1:19-cv-01213-AJ Document 1-7 Filed 12/09/19 Page 46 of 48



                 customer loyalty lead to continued alcohol, food, and room sales.

            h. Benefit of avoiding interference by law enforcement officials and spending the time to

                 address and properly solve any incidence or pattern of human trafficking or sexual

                 exploitation at the Defendants’ hotel or property. This prevented the Defendants from

                 having to spend the time and money to fill out all proper and necessary law enforcement

                 reports and information, respond to proper and necessary subpoena requests, and

                 cooperate with any inquiry and needs of the prosecution.

            i.   Increased profit margins by knowingly catering to the needs of a criminal subculture that

                 is looking for locations that will not actively enforce laws against human trafficking and

                 sexual exploitation or take active security measures to prevent human trafficking or

                 sexual exploitation on their property.

112.    These benefits were conferred onto the Defendants with their knowledge of the trafficking and/or

    sexual exploitation of K.B. and others like her. The Defendants accepted and retained these benefits

    under circumstances that make it inequitable for them to retain them without paying their value.

                                         PRAYER FOR RELIEF

        WHEREFORE on the basis of the foregoing, the Plaintiff requests that a jury be selected to hear

this case and render a verdict for the Plaintiff, and against the Defendants, and that the jury selected award

damages to the Plaintiff in an amount which will effectively prevent other similarly caused acts and

adequately reflects the enormity of the Defendants’ wrongs and injuries to the Plaintiff due to the

Defendants’ faulty conduct, including but not limited to:


        a. All available compensatory damages for the described losses with respect to each cause of

          action;

        b. past and future medical expenses, as well as the costs associated with past and future life care;

        c. past and future lost wages and loss of earning capacity;

        d. past and future emotional distress;

                                                     46
         Case 1:19-cv-01213-AJ Document 1-7 Filed 12/09/19 Page 47 of 48



       e. consequential and/or special damages;

       f. all available noneconomic damages, including without limitation pain, suffering, and loss of

         enjoyment of life;

       g. punitive damages with respect to each cause of action;

       h. reasonable and recoverable attorneys' fees;

       i. costs of this action; and

       j. pre-judgment and all other interest recoverable



       Further, the Plaintiff requests that the Court enter judgment consistent with the jury's verdict, and

prays for any other damages and equitable relief the Court or jury deems appropriate under the

circumstances.


                 THE PLAINTIFF DEMANDS A TRIAL BY JURY


                                                 Respectfully Submitted
                                                 K.B.

                                                 By her Attorneys,
                                                 COUGHLIN, RAINBOTH, MURPHY & LOWN


Dated: December 9, 2019                          By: /s/ Michael P. Rainboth
                                                 Michael P. Rainboth, Esquire, Bar No.5586
                                                 439 Middle Street
                                                 Portsmouth, NH 03801
                                                 (603) 431-1993

                                                 By: /s/ Leif A. Becker
                                                 Leif A. Becker, Esquire, Bar No. 270867
                                                 439 Middle Street
                                                 Portsmouth, NH 03801
                                                 (603) 431-1993




                                                   47
Case 1:19-cv-01213-AJ Document 1-7 Filed 12/09/19 Page 48 of 48




                              48
